DETAILED ACTION
Notice of Allowability
This office communication is in response to RCE filed on 10/08/2020. Claims are 1-5, 8 -9, 11 are allowed. Claims 6-7, 10 are cancelled.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/18/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given by Attorney Kyoko C.Makino Reg. No. 72200.

The application is amended as follows:




(Currently Amended) A linking system comprising: 
an information providing server;
 a device controlling server,
 a linking server; and 
a plurality of control-target devices, 
the linking server being configured to cause an operation to be carried out in accordance with a linking rule in which a trigger is associated with the operation,
 the plurality of control-target devices being not designated in
the trigger being predetermined information being transmitted from the information providing server to the linking server,
the device controlling server comprising:
a memory that stores instructions; and 
a processor that executes the instructions stored in the memory to:
 
in a case where the device controlling server has received from the linking server an instruction for carrying out the operation in accordance with the linking rule, 
(i) identify from among the plurality of control-target devicesbased on a target user designated by the linking rule  and is controlled by the device controlling server 
select one or more control-target devices from among the plurality of devices which have been identified, the one or more selected control-target devices having been selected by the device controlling server from among the plurality of devices to be controlled in accordance with information received from each of the plurality of devices to be controlled, the information indicates an operational status of a device from which the information was transmitted, and 
(iii) transmit a command to carry out the operation to  the one or more selected control-target devices.

(Previously Presented) The linking system according to claim 1, wherein: 
	the plurality of control-target devices include a plurality of operation-capable control-target devices which are capable of carrying out the operation; and 
	the device controlling server is configured to transmit the command to carry out the operation to whichever of the plurality of operation-capable control-target devices first detects a user for which the operation is to be carried out.

3.         (Previously Presented) The linking system according to claim 1, wherein: the operation specified in the linking rule is output of a predetermined message specified in the 

4. (Currently Amended) A device controlling server for causing a plurality of control-target devices to carry out an operation which is predetermined, 

 the device controlling server comprising: 
a memory that stores instructions; and 
a processor that executes the instructions stored in the memory to:
 in a case where an instruction for carrying out the operation in accordance with [[the]] a linking rule is received from [[the]] a linking server, identify, with reference to information in which devices are associated with users, a plurality of from among the plurality of control-target devices based on target user designated by the linking rule and  is controlled by the device controlling server; 

the information indicates an operational status of a control-target device from which the information was transmitted; and
transmit to the one or more recipient devices a command to carry out the operation,
wherein the device controlling server being controlled by the linking server in accordance with the  linking rule in which a trigger is associated with the operation, and the plurality of control-target devices being not designated in the linking rule, 
the trigger being a predetermined information being transmitted from an information providing server to the linking server.

5. (Previously Presented) The device controlling server according to claim 4, the processor further executes instructions to: 
acquire information relating to one or more of the plurality of control-target devices; and in a case where the information acquired satisfies a predetermined condition, (i) change content of the command to carry out the operation or (ii) cause to skip transmission of the command to carry out the operation.  

6 - 7. (Canceled)



an information providing server; 
a device controlling server, 
a linking server; 
a plurality of control-target devices; and 
a terminal device, 
the linking server  being configured to cause the plurality of control-target devices to carry out an operation in accordance with a linking rule in which a trigger is associated with the operation, the plurality of control-target devices being not designated in 
the trigger being predetermined information being transmitted from the information providing server to the linking server, 
the terminal device being configured to notify the device controlling server of whether or not to cause the plurality of control-target devices to carry out the operation, 
the device controlling server comprising:  
a memory that stores instructions; and 
a processor that executes the instructions stored in the memory to:
 in a case where the device controlling server receives, from the linking server, an instruction for carrying out the operation in accordance with the linking rule, identify, with reference to information in which devices are associated with users,  a plurality of devices from  among the plurality of control-target devices based on a target user designated by the linking rule and is controlled by the device controlling server, 
(ii) select one or more recipient devices from among the plurality of devices which have been identified, the one or more recipient devices being selected in accordance with information received from each of the plurality of devices which have been identified,  the information indicates an operational status of a control-target device from which the information was transmitted ,and
(iii) transmit to the one or more recipient devices, [[the]] a command to carry out the operation in accordance with a notification, from the terminal device, to cause the one or more recipient devices to carry out the operation


9. (Previously Presented) The linking system according to claim 8, wherein: the linking server is configured to transmit, to the device controlling server, origin information which indicates at least one of (a) the linking rule specifying the operation, (b) the trigger specified in the linking rule, and (c) information relating to the information providing server; and
 the device controlling server is configured to transmit the origin information to (i) the one or Page 4 of 10Response to Advisory Action dated August 31, 2020 Appl. No.: 15/555,549Attorney Docket No.: US71837 more recipient devices which will carry out the operation or (ii) the terminal device.  

10. (Cancelled) 

11. (Currently Amended) The linking system according to claim 1, wherein: in the information in which the devices are associated with the users, there is one of the plurality of control target devices which is associated with a group of the users.
 



















Reason for Allowance


Regarding Independent claims 1, 4, 8

 Hanada et al. Publication No. JP 2002093194 – teaches

the linking server being configured to cause an operation to be carried out in accordance with a linking rule in which a trigger is associated with the operation, the trigger being predetermined information being transmitted from the information providing server to the linking server (¶0054)

the device controlling server being configured such that, in a case where the device controlling server has received from the linking server an instruction for carrying out the operation in accordance with the linking rule (¶0058)

the device controlling server (i) identifies, a plurality of devices to be controlled out of the plurality of control-target devices, and (ii) transmits a command to carry out the operation to one or more selected control-target devices, (Abstract)

Ehsani et al. Publication No.  US 2014/0108019 A1  

device controlling server (i) identifies, in accordance with a user specified in the linking rule, a plurality of devices to be controlled out of the plurality of control-target devices (¶ 0034)

Sun et al. Publication No. US 2016/0323977 teaches 


one or more selected control-target devices having been selected by the device controlling server from among the plurality of devices to be controlled in accordance with information received from each of the devices to be controlled, which information indicates an operational status of a device from which the information was transmitted (¶ 0038)


The examiner also added new references that are related to the invention (See PTO - 892 form)





The above prior arts above and the new references shows that the plurality of the target devices being designated in the linking rule and that the control server pick the devices from the linking rule. Therefore, the independent claims 1, 4, 8 are allowable over prior arts of the following reasons. 

There are no prior art, whether singly or in combination, teach or suggest the limitations of  “the plurality of control-target devices being not designated in the linking rule, identifies, with reference to information in which devices are associated with users, a plurality of devices   to be controlled among the plurality of control-target devices based on a target user designated by the linking rule  and is controlled by the device controlling server”  together in conjunction with the other limitations of the independent claims. Therefore, these reasons put the claims in condition of allowance. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/Primary Examiner, Art Unit 2445